UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7622



RONNIE L. SIMMONS, SR., and on behalf of all
prisoners confined at Deerfield Correctional
Center,

                                            Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director of the Virginia
Department of Corrections; JAMES A. SMITH,
JR., Regional Administrator; H. R. POWELL,
Warden of Deerfield Correctional Center;
PATRICIA COPELAND, Assistant Warden of Treat-
ment & Programs, Deerfield Correctional Cen-
ter; S. D. MAYES, Chief of Security, Deerfield
Correctional Center; DENNIS BURGRESS, Opera-
tions Officer, Deerfield Correctional Center;
JOHN STEWART, Institutional Health & Safety
Inspector, Deerfield Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-95-646-2)

Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.
Ronnie L. Simmons, Sr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying his
motion for reconsideration of the assessed filing fee and granting

him additional time to pay the fee. We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2